DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claim 1 is amended in view of applicant’s response filed 3/21/2022.  Claims 2 and 7 are canceled.  Claim 8 remain withdrawn from consideration.  New claims 9-11 are added.  Therefore, claims 1, 3-6 and 9-11 are currently under examination.
Status of Previous Rejection
The rejection of claims 1 and 3-6 under 35 U.S.C. 103 as being unpatentable over Sekiya et al. US 2015/0279499 (Sekiya) in view of Nicoud326 has been withdrawn in view of applicant’s persuasive arguments in the remarks filed 3/21/2022.
Election/Restrictions
Newly submitted claim 11 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Sekiya et al. US 2015/0279499 (Sekiya) teaches an Al alloy wire having the same alloy composition as claimed Al alloy wire with the same wire diameter as claimed Al alloy wire, wherein the Al alloy wire of Sekya also has undergone casting, rolling, solution heat treating, drawing and final heat treatment steps(See discussion in section 6 below).  Since the Al alloy wire reads on the Al alloy wire of claim 11, the newly submitted claim 11 lacks a special technical feature.  The unity is lacking.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 11 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The amended claim 1 recites “an intermediate heat treatment is performed at a temperature of 100 to 140ºC for a constant time period on the drawn wire”.  It is unclear how “a constant time period” should be interpreted, a few seconds, a few minutes, a few hours or a few days.   Therefore, the instant claim 1 is vague and indefinite.  The amended feature “for a constant time period” would be interpreted as any heating time period, based on the broadest reasonable interpretation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nicoud US 4,065,326 (Nicoud326).
Nicoud326 teaches a method of producing an aluminum alloy wire(abstract), comprising the steps of melting, casting and rolling the aluminum alloy to form a rough-drawn wire rod, solution treating the aluminum alloy, drawing the rough-drawn wire rod to form a wire, and heat treating the aluminum alloy wire(col. 5 lines 1-15).
Regarding claims 1, 3-6 and 10, Example 2 of Nicoud326 further teaches that Al alloy comprising 0.56% of Mg and 0.49% of Si(col. 6 lines 39-40).  Additionally, the wire drawing of Nicoud326 is a tepid drawing step at 140ºC and the final heat treatment of the wire takes place at 140ºC for 5 hours(col. 7 top table). 
	Additionally, since tepid drawing step takes place at 140ºC, it would require heating during the drawing step.  The heating during the drawing step of Nicoud324 would have taken place for a period of time before, during and after the drawing action, which reads on the amended feature of the intermediate heating for a constant time period, based on the broadest interpretation.
Since the process of Nicoud326 starts with the same Al alloy and comprises the same process steps as claimed under the same condition as claimed, one of ordinary skill in the art would have expected that the final heat treatment of Nicoud326 would have also removed the internal strain without substantial precipitation of Mg2Si as claimed.
Furthermore, although Nicoud326’s Al alloy wire has a bigger diameter than claimed less than 0.5mm, it would have been well within the skills of an ordinary artisan to adjust the drawing step to produce a smaller size wire depending on the product requirements and application.
Claims 1, 3-6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sekiya et al. US 2015/0279499 (Sekiya), and further in view of Nicoud326.
Sekiya teaches a method of producing an aluminum alloy wire(abstract, [0015]), comprising the steps of melting, casting and rolling the aluminum alloy to form a rough-drawn wire rod[0036-0037], solution treating the aluminum alloy[0041-0051], drawing the rough-drawn wire rod to form a wire[0052], and aging heat treating the aluminum alloy wire[0057-0058].
Regarding claims 1-6, the Al alloys in Examples 26 and 44 of Sekiya have amounts of Mg and Si that read on the claimed Mg and Si.  Additionally, the aging heat treatment for Al alloys of Examples 26 and 44 occurred at 140ºC for 5 hours, which read on the claimed heat treatment temperature and duration.  Sekiya further teaches that the diameter of the wire is ≤ 0.5mm[0003, 0015, 0082].
However, Sekiya does not explicitly teach the claimed intermediate heat treatment at 100-140ºC during the drawing of the rough-drawn wire rod.
The teachings of Nicoud326 are discussed in section 5 above.
Therefore, it would have been obvious to one of ordinary skill in the art to have incorporated the tepid drawing at 140ºC as taught by Nicoud, which would have included an intermediate heat treatment step at temperature that overlaps the claimed intermediate heating step, into the second wire drawing step of Sekiya in order to improve the characteristics of the final wire rod, such as elongation level, as taught by Nicoud(col. 3 lines 66-68).
Additionally, although Sekiya teaches Sekiya further teaches that Mg2Si precipitation is ≤ 3.0x10-3 particles/µm2(abstract, [0012]), which implies that no substantially precipitation of Mg2Si is formed.  Alternatively, the amount of Mg2Si precipitation would have significantly overlap the claimed amount of Mg2Si precipitation.  Therefore, a strong prima facie case of obviousness exists.  See MPEP 2144.05.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-6 in the response filed 3/21/2022 have been considered but they are not persuasive for the same reasons set forth in the rejection based on Nicoud326 above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOIS L ZHENG whose telephone number is (571)272-1248. The examiner can normally be reached Mon-Fri 8:15-4:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LOIS ZHENG
Primary Examiner
Art Unit 1733



/LOIS L ZHENG/Primary Examiner, Art Unit 1733